                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              ABERDEEN DIVISION


MARTERIUS SANDERS                                                                 PETITIONER

V.                                              CIVIL ACTION NO.: 1:18CV179-MPM-DAS

PELICIA HALL and
ATTORNEY GENERAL OF THE STATE OF MISSISSIPPI                                    RESPONDENTS


                         MEMORANDUM OPINION AND ORDER

       Petitioner Marterius Sanders, a Mississippi inmate proceeding pro se, has filed a federal

habeas petition pursuant to 28 U.S.C. § 2254 challenging the conviction and sentence for sale of

a controlled substance that he received in the Circuit Court of Lee County, Mississippi. Having

considered the submissions of the parties, the State-court record, and the law applicable to

Sanders’ claims, the Court finds that the petition should be denied.

                                            I.
                          Background Facts and Procedural History

The Mississippi Court of Appeals found the following facts:

       On September 11, 2014, Chris Brown, a multijurisdictional narcotics agent,
       mobilized James White, an undercover confidential informant (CI), to purchase
       $200 worth of crack cocaine from a female named Karashawanna Fields. White
       was given the money to purchase the drugs and was fitted with an audio-video
       recording device. When White called Fields to verify their meeting location, Fields
       changed the rally point to a nearby apartment complex instead. When White arrived
       at the location, the video recording captured him interacting with a black male—
       later identified as Sanders—and exchanging the $200 for an item later confirmed
       to be 1.65 grams of crack cocaine. The video showed Sanders approach White, give
       him a clear plastic bag with a white substance inside, shake White's hand, and walk
       away.

       After the transaction was complete, White called and notified Agent Brown and
       then traveled to Agent Brown's office. Upon arriving at the office, White
       participated in the postsale interview conducted by Agent Brown. The video-
       recording device remained on and recorded White tell Agent Brown that he
       purchased the cocaine from a man named “G” or “Greg.” Subsequently, Agent
       Brown conducted an investigation, and through various statements and
       identifications by other witnesses, including fellow officer J.B. Long, he
       determined that “Greg” was Sanders.

                                                ***

       At trial, the prosecution admitted photographs taken from the audio-video
       recording. The photographs depicted Sanders and the white substance clearly. The
       prosecution also admitted the audio-video recording into evidence over the
       defense's contemporaneous hearsay, Confrontation Clause, and unauthenticated-
       evidence objections. Agent Brown testified that he “remained a block or two over”
       from the “buy” spot, and he kept “loose surveillance” on the area during the
       operation. Agent Brown further testified, without an objection, that with help from
       Officer Long he was able to determine that “Greg” was Sanders.

       Sanders testified in his own defense and confirmed that on September 11, 2014, he
       was at the apartment where the CI purchased the crack cocaine. He further testified
       that he was visiting Fields, who he knew was a drug dealer, and that she asked him
       to get a substance off the table and bring it to her. He testified that he did so, but
       that he was not paying attention to what was in the small plastic bag. Sanders
       maintained that he gave the substance to Fields, not White, and that Fields gave the
       substance to the CI. Sanders denied being called “G” and denied receiving any
       money as part of a transaction.

Sanders v. State, 228 So. 3d 888, 889–90 (Miss. Ct. App.), reh'g denied (June 13, 2017), cert.

denied, 223 So. 3d 787 (Miss. 2017). Particularly relevant to Sanders’ claims in the instant

petition, the Court notes that White was killed prior to trial, and Sanders never had the

opportunity to cross-examine him. See Doc. #9-1 at 36-39.

       On May 28, 2015, Sanders was convicted of sale, transfer, or distribution of crack

cocaine in the Circuit Court of Lee County. Doc. #9-1 at 69-70. By judgment filed May 28,

2015, he was sentenced to serve eight years in the custody of the Mississippi Department of

Corrections (“MDOC”) as an habitual offender without parole or early release. Id.

       With the assistance of counsel, Sanders appealed the judgment and conviction to the

Mississippi Court of Appeals, which affirmed the trial court’s decision. Sanders v. State, 228 So.

3d 888 (Miss. Ct. App. 2017), reh’g denied June 13, 2017. Sanders, proceeding pro se, filed a




                                                 2
certiorari petition that was denied by the Mississippi Supreme Court on August 10, 2017. Doc.

#8-2.

        On December 13, 2017, Sanders filed a pro se application for post-conviction relief.

Doc. #9-7 at 4-11. The Mississippi Supreme Court entered an Order denying the motion on

January 10, 2018. Doc. #8-3.

        On September 5, 2018, Sanders signed the instant petition, which was stamped “filed” in

this Court on September 24, 2018. In the instant petition, Sanders raises the following grounds

for relief:

        Ground One: Conviction obtained in violation of right to confrontation and cross-
        examination.

        Ground Two: Conviction obtained in violation of constitutional right to effective
        assistance of counsel and to a jury.

Doc. #1.

                                               II.
                                         Legal Standard

        The Court’s review of the instant petition is governed by the Antiterrorism and Effective

Death Penalty Act of 1996 (“AEDPA”), which prevents the grant of federal habeas relief on any

claim adjudicated on the merits in state court unless that adjudication (1) resulted in a decision

that was contrary to, or involved an unreasonable application of, clearly established United

States Supreme Court precedent; or (2) resulted in a decision based on an unreasonable

determination of facts in light of the evidence presented. See 28 U.S.C. § 2254(d)(1) & (2);

Schriro v. Landrigan, 550 U.S. 465, 473 (2007).

        Federal habeas relief may be granted under the “contrary to” clause where the State court

(1) arrives at a conclusion opposite that reached by the Supreme Court on a question of law; or

(2) decides a case differently than the Supreme Court on a set of materially indistinguishable

facts. See Williams v. Taylor, 529 U.S. 362, 405-06 (2000). Under the “unreasonable


                                                 3
application” clause, a federal court may grant relief where the State court applies the correct

legal principle to the facts in an unreasonable manner. See id. at 407-08; Brown v. Payton, 544

U.S. 133, 141 (2005). Whether a decision is “unreasonable” is an objective inquiry; it does not

turn on whether the decision is merely incorrect. See Schriro, 550 U.S. at 473 (“The question

under the AEDPA is not whether a federal court believes the state court’s determination was

incorrect but whether that determination was unreasonable ̶ a substantially higher threshold.”);

Williams, 529 U.S. at 410-11; Morrow v. Dretke, 367 F.3d 309, 313 (5th Cir. 2004) (finding

habeas relief merited where state decision was both incorrect and objectively unreasonable).

When evaluating the evidence presented in state court, a federal habeas court presumes the

correctness of the state court’s factual findings unless the petitioner rebuts the presumption by

clear and convincing evidence. See 28 U.S.C. § 2254(e)(1).

                                               III.
                                              Claims

                                         A. Ground One

       In his first ground for relief, Sanders claims that his right to confrontation and cross-

examination was violated. Doc. #1 at 5. While he does not explain how this occurred, he argued

in State court that the Confrontation Clause of the Sixth Amendment was violated when the trial

court admitted evidence regarding the CI’s out-of-court statement identifying Sanders as the man

who sold him drugs. See Doc. #9-4 at 5-17. In his federal petition, Sanders claims that the error

detracted from his credibility while buttressing that of other witnesses and strengthening the

prosecution’s case. Doc. #1 at 5. These errors, he claims, prejudiced his right to a fair trial. Id.

       On direct appeal, the Mississippi Court of Appeals found White’s statement was admitted

in violation of the Confrontation Clause but determined the error harmless, citing Delaware v.

Van Arsdall, 475 U.S. 673, 681 (1986). Sanders, 228 So. 3d at 891, 892. It found that,

discounting White’s statement, still photographs submitted by the State showed Sanders’ face


                                                  4
from multiple angles and captured the transfer of the plastic bag containing the substance later

determined to be crack cocaine. Id. at 891. An investigator with the Verona Police Department,

who was familiar with Sanders from prior years he spent employed as director of an alternative

school Sanders attended, positively identified Sanders from the still photographs. Id. at 891-92.

The court found:

       The visual footage from the video recording, the still photographs, and the
       identification by Officer Long overwhelmingly establish that Sanders was the man
       who transferred the crack cocaine to White. Therefore, we find that the circuit
       court’s error in admitting White’s statement was a harmless one, and as such, no
       manifest miscarriage of justice occurred; thus, we find no merit to the issue.

Id.

       In Crawford v. Washington, the Supreme Court held that the Confrontation Clause

prohibits the admission of out of court testimonial hearsay statements unless the declarant is

unavailable, and the defendant has had a prior opportunity for cross-examination. Crawford v.

Washington, 541 U.S. 36, 68 (2004). However, these violations are subject to a harmless error

analysis. Fratta v. Quarterman, 536 F.3d 485, 508 (5th Cir. 2008) (holding that Confrontation

Clause violations are subject to a harmless error analysis). The test for determining whether an

error is harmless in a federal habeas case is “whether the error ‘had substantial and injurious

effect or influence in determining the jury’s verdict.’” Fratta, 536 F.3d at 508 (quoting

Kotteakos v. United States, 328 U.S. 750, 776 (1946)).

       Here, Sanders does not point to any substantial or injurious effect or influence that the

admission of the confidential informant’s statement had on the jury’s verdict. He merely offers a

blanket assertion that his right to a fair trial was prejudiced as a result of the violation. “Mere

conclusory allegations do not raise a constitutional issue in a habeas proceeding.” Schlang v.

Heard, 691 F.2d 796, 798 (5th Cir. 1982) (collecting cases).

       Moreover, “an otherwise valid conviction should not be set aside if the reviewing court

may confidently say, on the whole record, that the constitutional error was harmless beyond a

                                                  5
reasonable doubt.” Van Arsdall, 475 U.S. at 681. In this case, ample evidence outside of

White’s statement implicated Sanders in the crime charged. Accordingly, the State court’s

determination that the error in admitting the statement was harmless is not contrary to, nor an

unreasonable application of, clearly established Supreme Court law, nor was the decision based

on an unreasonable determination of the facts in light of the evidence presented. Habeas relief as

to this issue is denied.

                                           B. Ground Two

        In his second ground for relief, Sanders argues that his trial counsel was ineffective in

failing to instruct the jury that the State had to prove venue beyond a reasonable doubt, and by

failing to object to this “fatal error.”

        Claims of ineffective assistance of counsel are governed by the standard set forth in

Strickland v. Washington, 466 U.S. 668 (1984), which requires a habeas petitioner to satisfy a

two-prong test to warrant federal habeas corpus relief: (1) demonstrate constitutionally deficient

performance and (2) actual prejudice as a result of such ineffective assistance. Strickland, 466

U.S. 668 (1984). Deficiency is established when petitioner can demonstrate that counsel’s

performance falls below an objective standard of reasonableness as measured by professional

norms, such that counsel was not functioning as the “counsel” guaranteed by the Sixth

Amendment. Id. at 687-88. This Court’s scrutiny is to be highly deferential of counsel’s

performance, with an effort to “eliminate the distorting effects of hindsight.” Motley v. Collins,

18 F.3d 1123, 1126 (5th Cir. 1994). In fact, counsel is to be afforded a presumption that his

actions were the product of “sound trial strategy” and undertaken with the exercise of reasonable

professional judgment. Strickland, 466 U.S. at 689.

        Prejudice is established when the petitioner can demonstrate to a reasonable probability

that the result of the proceedings would have been different but for the challenged conduct,

thereby undermining confidence in the reliability of the outcome. Strickland, 466 U.S. at 687,

                                                  6
694. However, an error, even if professionally unreasonable, does not warrant setting aside the

judgment if it had no effect on the judgment. Summit v. Blackburn, 795 F.2d 1237, 1242 (5th

Cir. 1986) (citation omitted).

       On habeas review, the issue for the reviewing court is not whether the Strickland standard

is met, but rather, whether the state-court’s decision that Strickland was not met warrants relief

under AEDPA standards. See Harrington v. Richter, 562 U.S. 86, 105 (2011) (“When 2254(d)

applies, the question is not whether counsel’s actions were reasonable. The question is whether

there is any reasonable argument that counsel satisfied Strickland’s deferential standard.”).

Accordingly, when a Strickland claim has been rejected on its merits by a state court, a petitioner

“must demonstrate that it was necessarily unreasonable for the [state] Supreme Court” to rule as

it did in order to obtain federal habeas relief. Cullen v. Pinholster, 563 U.S. 170, 190 (2011).

       In this case, Jury Instruction No. C5 stated:

       If you find from the evidence beyond a reasonable doubt that Marterius C. Sanders:

       1. On or about September 11, 2014, in Lee County;

       2. Did willfully and unlawfully sell, transfer, or distribute cocaine, a Schedule II
       Controlled Substance;

       3. The quantity of the cocaine being less than two (2) grams;

       Then you shall find Marterius Sanders guilty as charged.

       If the State has failed to prove any of the above listed elements, then you shall find
       him not guilty.


Doc. #9-1 at 62. Therefore, the jury was properly instructed that it must find that the crime was

committed by Sanders in Lee County beyond a reasonable doubt to find guilt, and an objection

by Sanders’ counsel was not necessary. Moreover, because the jury was properly instructed, his

claim that that his right to a jury trial was affected by this alleged error is without merit. Trial




                                                   7
counsel cannot be deemed ineffective for failing to raise a meritless objection. See, e.g., Emery

v. Johnson, 139 F.3d 191, 198 (5th Cir. 1997) (citation omitted).

       Accordingly, Sanders cannot demonstrate that his counsel was deficient or that he was

actually prejudiced due to counsel’s alleged errors, and the Mississippi Supreme Court’s denial

of this claim was not contrary too, nor an unreasonable application of, clearly established law,

nor does it represent an unreasonable determination of facts in light of the evidence presented.

Habeas relief as to this issue is denied.

                                                 IV.
                                    Certificate of Appealability

       A petitioner must obtain a certificate of appealability (“COA”) before appealing this

Court’s decision denying federal habeas relief. 28 U.S.C. § 2253(c)(1). A COA will not issue

unless a petitioner makes “a substantial showing of the denial of a constitutional right” of any

claim rejected on its merits, which a petitioner may do by demonstrating that “reasonable jurists

would find the district court’s assessment of the constitutional claims debatable or wrong.” 28

U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484 (2000). To obtain a COA on a claim

that has been rejected on procedural grounds, a petitioner must demonstrate “that jurists of

reason would find it debatable whether the petition states a valid claim of the denial of a

constitutional right and that jurists of reason would find it debatable whether the district court

was correct in its procedural ruling.” Slack, 529 U.S. at 484 (emphasis added). Applying this

standard, the Court concludes that a COA should be denied in this case.

                                               V.
                                            Conclusion

       Sanders has failed to demonstrate that the adjudication of his claims by the State court

resulted in a decision contrary to, or involving an unreasonable application of, clearly established

Supreme Court precedent, or that the decision was based on an unreasonable determination of

                                                  8
facts in light of the evidence presented. 28 U.S.C. § 2254(d). Therefore, it is hereby

ORDERED that Sanders’ petition for a writ of habeas corpus is DENIED, and a certificate of

appealability is DENIED. A separate final judgment will issue today.

       SO ORDERED this 7th day of January, 2019.



                                                        /s/ Michael P. Mills
                                                       UNITED STATES DISTRICT JUDGE




                                                9
